Romanoff v Romanoff (2015 NY Slip Op 00806)





Romanoff v Romanoff


2015 NY Slip Op 00806


Decided on February 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2015

Mazzarelli, J.P., Sweeny, Moskowitz, DeGrasse, Manzanet-Daniels, JJ.


14105 151160/14

[*1] Nicholas Romanoff, etc., Plaintiff-Appellant,
vGerald Romanoff, et al., Defendants, 55 Gans Judgment LLC, etc., et al., Defendants-Respondents.


Law Office of James M. Haddad, New York (James M. Haddad of counsel), for appellant.
Loeb & Loeb LLP, New York (Wook Hwang of counsel), for respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered April 25, 2014, which granted defendant Griffon Gansevoort Holdings LLC's motion to cancel the notice of pendency, unanimously affirmed, with costs.
The notice of pendency filed in this action was correctly cancelled as a prohibited successive notice affecting the same property (CPLR 6516[c]). "[A]n expired or cancelled notice of pendency may not be refiled on the same cause of action or claim" (Gutman v Gutman, 78 AD3d 779, 781 [2d Dept 2010] [citation omitted] [distinguishing Deutsch v Grunwald, 63 AD3d 872 [2d Dept 2009]; see also Bonded Concrete Inc. v Johnson, 280 AD2d 758, 759 [3d Dept 2001]). This case presents a more than apt occasion for the application of this "no second chance" rule, in light of Robert Romanoff's attempts to place a cloud on title of the property so as to leverage a buyout of his purported interest as beneficiary of the trust, which he has sought to accomplish through this action and another between essentially the same parties, under the same theories, and seeking identical relief from the same defendant.
We have considered plaintiff's other contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 3, 2015
CLERK